Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the application filed on 02/15/2022.
	Claims 1-5, 7-12, 14-19 and 21-24 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J. Mallie on 3/8/2022.

The listing on claims will replace all prior versions and listings of claims in the application:

1. (Currently Amended) A computer-implemented method for managing a satellite device, comprising: 
check-in message to a satellite management server, the check-in message including a serial number of the satellite and a current software version of the satellite device; 
receiving a satellite management command is based at least in part upon an analysis of the check-in message by the satellite management server; 
preserving a partition of storage that contains a state of a software of the satellite device prior to the receiving the management command to update the software; 
in response to the satellite device receiving the management command from the satellite device management server to stop software updates of the satellite device, setting a flag in the satellite device to stop software updates, wherein the management command is received in response to the satellite device management server determining that the satellite device has failed to successfully update 
in response to the management command received from the satellite management server being a software update command that instructs the satellite device to download a first portion of software and/or data from the satellite management server: 
determining whetherthe flag is set in the satellite device to stop software updates; 

requesting by the satellite device, that the first portion be downloaded to the satellite device; 
receiving, decrypting, and verifying the downloaded first portion, and installing the first portion in a storage partition; 
rebooting the satellite device to the storage partition to make the downloaded software and/or data active for the satellite device;
in response to the satellite device failing to successfully reboot to an updated version of the software: 
receiving a command from the satellite management server to switch back to the preserved partition of storage; and 
rebooting the satellite device to the preserved partition of storage.

2. (Previously Amended) The method of claim 1, further comprising: 
establishing, by the satellite device, a secure connection having 2-way transport layer security with mutual authentication with the satellite management server, prior to receiving the satellite device management command; and 
encrypting and digitally signing the operation and configuration data prior to transmitting the satellite device operation and data to the satellite management server.

3. (Previously Amended) The method of claim 1, further comprising: 

in response to determining by the satellite device, prior to receiving the second portion, that the secure connection has been lost: 
waiting, by the satellite device, a period of time and reestablishing the secure connection with the satellite management server; 
requesting, by the satellite device, that the second portion of the software and/or data be downloaded to the satellite device.

4. (Previously Amended) The method of claim 1, further comprising: 
after receiving, decrypting, and verifying the downloaded first portion, transmitting a status message to the satellite management server indicating that the first portion was received, decrypted and verified.

5. (Currently Amended) The method of claim 1, further comprising: 
in response to the satellite device receiving a diagnostic that does not require downloading the first portion of software and/or data, and the 
setting a control software of the satellite device to activate the debug mode; 
logging information related to the debug mode; and 
encrypting, digitally signing, and transmitting the logged information to the satellite management server.

6. (Cancelled)

7. (Previously Amended) The method of claim 1, wherein the satellite device comprises an antenna subsystem module of a reconfigurable holographic antenna, and the check-in message further includes power-on self-test (POST) results, configuration parameters of the reconfigurable holographic antenna, and temperature of a plurality of segments of the reconfigurable holographic antenna.

8. (Currently Amended) A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, causes the processor to perform operations for managing a satellite device, the operations comprising: 
periodically transmitting, by the satellite device, a check-in message to a satellite management server, the check-in message including a serial number of the satellite device and a current software version of the satellite device; 
receiving a satellite device management command from the satellite management server, in response to the periodic transmission of the check-in message to the satellite management server, wherein the management command is based at least in part upon an analysis of the check-in message by the satellite management server; 
preserving a partition of storage that contains a state of a software of the satellite device prior to the receiving the management command to update the software; 
 management command is received in response to the satellite device management server determining that the satellite device has failed to successfully update predetermined number of times; 
in response to the management command received from the satellite management server being a software update command that instructs the satellite device to download a first portion of software and/or data from the satellite management server: 
determining whether the flag is set in the satellite device to stop software updates; 
in response to the flag being set to stop software updates, not requesting any portion of the software from the satellite management server, otherwise: 
requesting by the satellite device, that the first portion be downloaded to the satellite device; 
receiving, decrypting, and verifying the downloaded first portion, and installing the first portion in a storage partition; 
rebooting the satellite device to the storage partition to make the downloaded software and/or data active for the satellite  device;
in response to the satellite device failing to successfully reboot to an updated version of the software: 
receiving a command from the satellite management server to switch back to the preserved partition of storage; and 
rebooting the satellite device to the preserved partition of storage.

9. (Previously Amended) The medium of claim 8, the operations further comprising: 
establishing, by the satellite device, a secure connection having 2-way transport layer security with mutual authentication with the satellite management server, prior to receiving the satellite device management command; and 
encrypting and digitally signing the operation and configuration data prior to transmitting the satellite device operation and data to the satellite management server.

10. (Previously Amended) The medium of claim 8, the operations further comprising: 
requesting, by the satellite device, that a second portion of the software and/or data be downloaded to the satellite device; 
in response to determining by the satellite device, prior to receiving the second portion, that the secure connection has been lost: 
waiting, by the satellite device, a period of time and reestablishing the secure connection with the satellite management server; 
requesting, by the satellite device, that the second portion of the software and/or data be downloaded to the satellite device.

11. (Previously Amended) The medium of claim 8, the operations further comprising: 


12. (Currently Amended) The medium of claim 8, the operations further comprising: 
in response to the satellite device receiving a diagnostic that does not require downloading a first portion of software and/or data, and the 
setting a control software of the satellite device to activate the debug mode; 
logging information related to the debug mode; and 
encrypting, digitally signing, and transmitting the logged information to the satellite management server.

13. (Cancelled)

14. (Previously Amended) The medium of claim 8, wherein the satellite device comprises an antenna subsystem module of a reconfigurable holographic antenna, and the check-in message further includes power-on self-test (POST) results, configuration parameters of the reconfigurable holographic antenna, and temperature of a plurality of segments of the reconfigurable holographic antenna.

15. (Currently Amended) A data processing system, comprising: 
a processor; and 

periodically transmitting, by the satellite device, a check-in message to a satellite management server, the check-in message including a serial number of the satellite device and a current software version of the satellite device; 
receiving a satellite device management command from the satellite management server, in response to the periodic transmission of the check-in message to the satellite management server, wherein the management command is based at least in part upon an analysis of the check-in message by the satellite management server; 
preserving a partition of storage that contains a state of a software of the satellite device prior to the receiving the management command to update the software; 
in response to the satellite device receiving the management command from the satellite device management server to stop software updates of the satellite device, setting a flag in the satellite device to stop software updates, wherein the management command is received in response to the satellite device management server determining that the satellite device has failed to successfully update predetermined number of times; 
in response to the management command received from the satellite management server being a software update command that instructs the satellite device to download a first portion of software and/or data from the satellite management server: 
the flag is set in the satellite device to stop software updates; 
in response to the flag being set to stop software updates, not requesting any portion of the software from the satellite management server, otherwise: 
requesting by the satellite device, that the first portion be downloaded to the satellite device; 
receiving, decrypting, and verifying the downloaded first portion, and installing the first portion in a storage partition; 
rebooting the satellite device to the storage partition to make the downloaded software and/or data active for the satellite  device;
in response to the satellite device failing to successfully reboot to an updated version of the software: 
receiving a command from the satellite management server to switch back to the preserved partition of storage; and 
rebooting the satellite device to the preserved partition of storage.

16. (Previously Amended) The system of claim 15,
establishing, by the satellite device, a secure connection having 2-way transport layer security with mutual authentication with the satellite management server, prior to receiving the satellite device management command; and 
encrypting and digitally signing the operation and configuration data prior to transmitting the satellite device operation and data to the satellite management server.


requesting, by the satellite device, that a second portion of the software and/or data be downloaded to the satellite device; 
in response to determining by the satellite device, prior to receiving the second portion, that the secure connection has been lost: 
waiting, by the satellite device, a period of time and reestablishing the secure connection with the satellite management server; 
requesting, by the satellite device, that the second portion of the software and/or data be downloaded to the satellite device.

18. (Previously Amended) The system of claim 15,
after receiving, decrypting, and verifying the downloaded first portion, transmitting a status message to the satellite management server indicating that the first portion was received, decrypted and verified.

19. (Currently Amended) The system of claim 15,
in response to the satellite device receiving a diagnostic that does not require downloading a first portion of software and/or data, and the 
setting a control software of the satellite device to activate the debug mode; 
logging information related to the debug mode; and 
encrypting, digitally signing, and transmitting the logged information to the satellite management server.

20. (Cancelled)

21. (Currently Amended) The system of claim 15, wherein the satellite device comprises an antenna subsystem module of a reconfigurable holographic antenna, and the check-in message further includes power-on self-test (POST) results, configuration parameters of the reconfigurable holographic antenna, and temperature of a plurality of segments of the reconfigurable holographic antenna.

22. (Previously Amended) The method of claim 1, wherein the satellite device is a mechanically steered antenna.

23. (Previously Amended) The method of claim 1, wherein the satellite device is an electronically scanned antenna.

24. (Previously Presented) The method of claim 2, wherein the secure connection is established over a high-latency, unreliable network connection whose connection cannot be verified at any given moment, and the connection is made without access to a ground-based network connection having high speed and reliability.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art on record Djabarov et al. in view of Knauper and  command is received in response to the satellite device management server determining that the satellite device has failed to successfully update software a predetermined number of times. An updated search was performed and Nemawarkar et al. (US 9,996,262 B1) [col. 14, lines 19-53] teaches setting bits or flags which may be toggled on or off for aborting a command. However, it lacked being set in response to determining that a software update failed a predetermined number of times. Therefore, Kim (US 2016/0306622 A1) [0076] was going to be used to teach the concept of terminating a firmware update when the error date number exceeded a designated error number. But both Nemawarkar et al. in view of Kim failed to teach rolling back to a partition when failing to reboot to an updated version in which a server sends a command to reboot to the back-up partition. The closest prior art found Lala et al. (US 2017/0353544 A1) [0017] to teach a management device to roll back by causing traffic to be routed to another device based on a failure with the update. However, the 
Claim set 8-12, 14 and claim set 15-19, 21 are also allowed for having similar limitations as recited in the first claim set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909. The examiner can normally be reached Monday - Friday: 9:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193